Citation Nr: 1127350	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  08-05 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include residuals of injury.  

2.  Entitlement to service connection for a left knee disorder, to include residuals of injury.  

3.  Entitlement to service connection for a sinus disorder, as manifested by sinus congestion and pressure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from February 1977 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In his substantive appeal, received by VA in February 2008, the Veteran requested a hearing before the Board, sitting at the RO, but in June 2009 the Veteran withdrew his request for a hearing.

The appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.  


REMAND

The Veteran stated that he suffered inservice injuries to his low back and left knee and that he has current disabilities of the low back and left knee.  He also indicates that he was treated in service for sinsusitis and symptoms involving sinus congestion and pressure and that he continues to experience those symptoms to this point in time.  

Service treatment records identify numerous instances of back trauma and treatment for complaints of low back pain and, to a lesser extent, an episode of left knee strain following trauma in October 1977.  The service records also show multiple incidents involving sinusitis or sinus-related symptoms, such as congestion or pressure, dating to 1977, and treatment for sinus symptoms.  Inservice diagnostic testing disclosed X-ray evidence of narrowing of the intervertebral space at L5-S1.  A left knee sprain following trauma during football play was indicated in October 1977.  Post service medical data show a history of back pain dating to the Veteran's period of military service; also shown are multiple left knee complaints, with an arthroscopy in 2003 demonstrating a meniscal tear of the left knee, as well as chondromalacia, synovitis, and a partial anterior cruciate ligament tear.  The Veteran was treated for allergic rhinitis beginning in 2006.

The Veteran has not been provided a VA medical examination.  In light of the entries within service treatment records and the Veteran's account of inservice trauma to the back and left knee, as well ongoing difficulties as to the low back, left knee, and his sinuses, VA medical examinations and opinions as to nexus of the claimed disorders to service are required.  38 U.S.C.A. § 5103A(d) (West 2002 and Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran indicated in his substantive appeal that he was still awaiting receipt of additional records from the Dallas VA Medical Center.  Evidence of record indicates that the Veteran was previously a resident of Texas at the time of his discharge from service in 1992.  The RO must attempt to obtain any available VA treatment records from the Dallas VA Medical Center (VAMC).  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain any pertinent records of VA medical treatment, not already of record, for inclusion in the Veteran's VA claims folder, including but not limited to any and all treatment records from the VA Medical Center in Dallas, Texas.  

2.  Thereafter, afford the Veteran VA examinations in order to ascertain the nature and etiology of his claimed disorders involving the low back and left knee, to include residuals of inservice injuries. The claims file should be made available to the examiner in conjunction with that examination and the examination should entail a complete medical history, a thorough clinical evaluation, and any diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses should then be set forth.  

The examiner is asked to address the following questions, offering a complete rationale for each opinion provided:  

Is it at least as likely as not (50 percent or greater probability) that any existing low back or left knee disorder originated in service or is otherwise related to service or any event in service?

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus or service incurrence as to find against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim.

3.  In addition, afford the Veteran a VA examination in order to ascertain the nature and etiology of his claimed sinus disorder involving sinus congestion and pressure.  The claims file should be made available to the examiner in conjunction with that examination and such examination should entail a complete medical history, a thorough clinical evaluation, and any diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses should then be set forth.  

The examiner is asked to address the following questions, offering a complete rationale for each opinion provided:  

Is it at least as likely as not (50 percent or greater probability) that any sinus disorder manifested in part by sinus congestion and/or pressure, to include allergic rhinitis, originated in service or is otherwise related to service or any event in service?  The relationship, if any, between the Veteran's inservice sinus difficulties and his recently diagnosed allergic rhinitis should be fully discussed.  

The examiner(s) is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus or service incurrence as to find against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim.


4.  Lastly, readjudicate the issues on appeal and if any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate period of time to respond, before the record is returned to the Board for further review.

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional procedural and evidentiary development.  No inference should be drawn regarding the final disposition of the claims in question as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


